Citation Nr: 1200806	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  07-20 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus (DM), to include as due to exposure to herbicides.

2.  Entitlement to service connection for a right leg disability resulting from a pinched nerve, to include as secondary to the Veteran's service-connected low back disability.

3.  Entitlement to a disability rating in excess of 50 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. C.A.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1970 to January 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In connection with this appeal the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in June 2011.  A transcript of the hearing is associated with the claims file. 

The issue of entitlement to an increased disability rating for a low back disability is addressed in the REMAND following the order section of this decision.  


FINDINGS OF FACT

1.  In an unappealed May 2002 rating decision, the RO denied entitlement to service connection for DM.

2.  The evidence associated with the claims files subsequent to the May 2002 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim.

3.  Right leg parathesias are not etiologically related to the Veteran's active service and are not etiologically related to the Veteran's service-connected low back disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for DM.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  A right leg disability resulting from a pinched nerve was not incurred in or aggravated by the Veteran's active service, nor is it proximately due to or the result of the Veteran's service-connected low back disability.  §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was mailed letters in April 2005, May 2005, January 2006, March 2007, and May 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In the May 2005 and May 2007 letters, the Veteran was informed of the basis for the prior denial of entitlement to service connection for DM.  In the March 2007 and May 2007 letters, the Veteran was provided with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) and service personnel records (SPRs), to include records pertaining to his National Guard service, are on file.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim to reopen and that no VA medical opinion has been obtained in response to this claim, but notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  As the Veteran filed his claim in January 2006, the Board will apply the former version of this regulation.
	
Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis
	
Claim to Reopen

The Veteran originally filed his claim of entitlement to service connection for DM in May 2001.  In a May 2002 rating decision, the Veteran was denied entitlement to service connection for DM based on the finding that there was no evidence that the Veteran had been exposed to herbicides while in active service and there was no evidence that DM was otherwise incurred in or caused by active service.  The Veteran did not appeal this decision.  

The pertinent evidence of record a the time of the May 2002 rating decision included the following: the Veteran's STRs, which were negative for treatment for or a diagnosis of DM while the Veteran was in active service; the Veteran's DD Form 214, which showed that the Veteran did not have service in the Republic of Vietnam; private treatment records showing that the Veteran was diagnosed with DM in 2001; and VA Medical Center treatment notes showing that the Veteran had received treatment for his DM at the VA Medical Center.

The pertinent evidence that has been received since the unappealed rating decision includes the following: the Veteran's assertions that he was exposed to herbicides while serving at Camp Shelby, Mississippi, and Gulfport, Mississippi during service in the National Guard from 1973-1977; National Guard SPRs showing that while the Veteran did indeed serve at Camp Shelby during active service, there is no official record of him ever serving in Gulfport, Mississippi; the Department of Defense (DoD) inventory of herbicide usage and storage outside the Republic of Vietnam, which shows that herbicides were stored at Gulfport, Mississippi from 1968-1970 and the summer of 1977, but that they were never used or stored at Camp Shelby, Mississippi; a December 2010 formal finding of lack of information for corroboration of the Veteran's assertions of exposure to herbicides while in active service or in the National Guard; the Veteran's June 2011 Board hearing testimony, at which time her reported that he never actually saw or handled any storage barrels of herbicides while serving in active service or in the National Guard; the Veteran's June 2011 Board testimony indicating that he was in possession of a letter written by former Secretary of Defense Donald Rumsfeld indicating that herbicides were stored at Camp Shelby, Mississippi; and VA Medical Center and private medical records showing that the Veteran has continued to receive treatment for his DM since his diagnosis in 2001.  

The Board finds that the evidence received since the May 2002 rating decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  Competent evidence showing that the Veteran was exposed to herbicides while in active service or that his DM is otherwise related to his active service has not been added to the record.  

In this regard, the Board notes that while the Veteran did report he was exposed to herbicides while serving in Gulfport, Mississippi, and at Camp Shelby, Mississippi; there is no credible evidence of record showing that the Veteran ever served in any capacity at Gulfport, Mississippi at all, let alone during the dates identified by the DoD as the timeframe of herbicide storage and destruction at that location.  Additionally, while there is actual evidence of record corroborating the Veteran's assertion that he served at Camp Shelby while in the National Guard; there is no evidence of record indicating that herbicides were ever present at that location.  Furthermore, the Veteran testified under oath that he never actually saw or handled barrels of herbicides while in active service or in the National Guard.  With respect to the Veteran's assertion that former Secretary of Defense Donald Rumsfeld indicated that herbicides were stored at Camp Shelby, Mississippi, this information is refuted by the DoD registry of herbicides tests and storage outside of the Republic of Vietnam which is of record in the claims file.    

In sum, there is no credible evidence of record indicating that the Veteran was ever exposed to herbicides while serving on active duty or in the National Guard or that his DM is otherwise related to his active service.  Accordingly, the Board must conclude that new and material evidence to reopen the claim for service connection for DM has not been received, and the May 2002 rating decision remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection for a Right Leg Pinched Nerve

The Veteran has asserted that he has a pinched nerve as a result of his service-connected low back disability that causes him to experience pain and numbness in his right left.

A review of the Veteran's STRs is negative for treatment for or a diagnosis of a right leg disability of any kind during active service.  Additionally, at the time of his separation examination in December 1972, the Veteran did not report experiencing any right leg difficulties during active service, and his lower extremities were noted to be clinically normal upon physical examination.    

A review of the post-service medical evidence shows that the Veteran has periodically complained of right leg pain and numbness.  In a May 2003 VA Medical Center treatment note, the Veteran was diagnosed with diabetic peripheral neuropathy after complaining of burning in his feet.  

In June 2005, the Veteran was afforded a VA spine examination.  At that time, he reported that he experienced some weakness in his legs and that he would fall 1-2 times per month as a result.  Upon physical examination, it was noted that the Veteran's lower extremity sensation to sharp appeared to be normal.  There was no diagnosis of a right leg disability, to include one related to his service-connected low back disability, made at that time.

In July 2006, the Veteran was afforded a right leg nerve conduction study (NCS) as a result of his complaints of right leg numbness and pain.  A review of the NCS report shows that the Veteran's right peroneal, posterior tibial, and sural nerves were all normal.  

In July 2007, the Veteran was afforded a VA peripheral nerve examination.  At that time, the Veteran reported that he had a pinched nerve in his back that caused numbness and pain in his right leg and that he had experienced this problem since 2006.  In August 2007, the Veteran was afforded an electromyogram (EMG) and nerve conduction velocity study (NCV) in conjunction with his VA examination.  The examiner reported that the EMG/NCV failed to show any evidence of right lumbosacral radiculopathy or neuropathy.  The examiner diagnosed parathesias in the right lower extremity.  The examiner reported that a more definitive diagnosis could not be made because while the Veteran described painful parathesias, his physical examination and EMG/NCV were not diagnostic of an etiology of his symptoms.  

The examiner opined that it was less likely as not that the Veteran's current symptoms were caused by or a result of his service-connected low back disability.  In this regard, the examiner noted the Veteran's EMG/NCV did not show evidence of radiculopathy that could be attributed to his low back disability and that there were no objective findings to explain the Veteran's reported painful parathesias.

In January 2011, the Veteran was afforded another VA spine examination.  At that time, the Veteran's lower extremity sensory examinations were clinically normal and there was no diagnosis of a neurological disability in either lower extremity made.     

In sum, there is no evidence of record indicating that the Veteran has a right leg disability that is related to his active service, and while private treatment notes of record show that the Veteran has a disc bulge in his lumbar spine, there is no indication that he has been diagnosed with a neurological disability in either leg as a result.

As set forth above, the medical evidence demonstrates that the Veteran has not had a right leg disability as a result of a pinched nerve at any time during the pendency of this claim.  The United States Court of Appeals for Veterans Claims (Court) has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a right leg disability resulting from a pinched nerve is not warranted.


ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a right leg disability resulting from a pinched nerve is denied.



REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to an increased disability rating for a low back disability is decided.

At the Veteran's June 2011 Board hearing, both the Veteran and Ms. A.C. reported that the Veteran experienced pain so severe that he was unable to get out of bed and that it caused him to be incapacitated as a result of his low back disability.  A review of the record shows that the Veteran was most recently afforded a VA examination in January 2011.  A review of the examination report shows that the VA examiner reported that the Veteran did not experience any incapacitating episodes as a result of his low back disability.    

At his June 2011 Board hearing, the Veteran also reported that he had received a low back magnetic resonance imaging scan (MRI) and X-rays of his low back in March or April 2011.  Additionally, the Veteran reported that he had begun to seek private medical treatment and physical therapy for his low back disability.  A review of the record shows that there are no recent treatment notes of record from either the VA Medical Center or a private medical provider, to include MRI, X-ray, and physical therapy reports.

Based on the Veteran's reports of recent incapacitating episodes and his need to seek continued medical care and begin physical therapy, the Board finds that the Veteran's low back disability may have increased in severity since his last VA examination.  Therefore, the Veteran should be afforded a new VA examination in order to determine the current level of severity of all impairment resulting from his service-connected low back disability.  

Additionally, current treatment records, to include private medical records, should be obtained before a decision is rendered with regard to this issue.  

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include VA Medical Center and private treatment records.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected low back disability.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3. The RO or the AMC should undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to an increased disability rating for his service-connected low back disability based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


